I concur in all the rulings made in the preceding syllabus, prepared at the request of the court, except that I cannot agree that the evidence was sufficient to authorize a finding that the deed in question was a forgery or to authorize the charge submitting that issue to the jury. The charge was erroneous, for the reason that *Page 737 
it was not supported by evidence, and because of such error a new trial should have been granted.
      No. 16103. APRIL 17, 1948. REHEARING DENIED MAY 14, JUNE 11, 1948.